Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Attorneys for Ronald Winters
of Gibbins Advisors, LLC, Plan Administrator

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                      Chapter 11

                                                      Case No. 19-76260-ast
    In re:                                            Case No. 19-76263-ast
                                                      Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                    Case No. 19-76268-ast
    LLC, et al.,1                                     Case No. 19-76269-ast
                                                      Case No. 19-76270-ast
                            Debtors.                  Case No. 19-76271-ast
                                                      Case No. 19-76272-ast

                                                      (Jointly Administered)

                     APPLICATION TO SHORTEN TIME FOR HEARING ON
                        APPLICATION FOR FINAL DECREE CLOSING
                         OPERATING DEBTORS’ CHAPTER 11 CASES

             Ronald Winters of Gibbins Advisors, LLC, as Plan Administrator, respectfully submits this

application for an order in the form annexed hereto shortening the time for hearing on the

Application for Final Decree Closing Operating Debtors’ Chapter 11 Cases, filed together

herewith, pursuant to Rule 9006(c)(1), such that the application can be considered at the Court’s


1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at
Orchard Brooke, LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC;
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for
Nursing and Rehabilitation at Westfield, LLC.
earliest convenience rather than on June 30, 2020. A declaration of the undersigned in support of

the requested relief is annexed hereto.

Dated: May 26, 2020                                 AMINI LLC


                                                    /s/ Jeffrey Chubak
                                                    Avery Samet
                                                    Jeffrey Chubak
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4100
                                                    asamet@aminillc.com
                                                    jchubak@aminillc.com
                                                    Attorneys for Ronald Winters
                                                    of Gibbins Advisors, LLC, Plan Administrator
